Name: Commission Regulation (EEC) No 3106/80 of 28 November 1980 amending Regulation (EEC) No 2882/80 introducing protective measures applicable to imports of preserved mushrooms from China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/66 Official Journal of the European Communities 29 . 11 . 80 COMMISSION REGULATION (EEC) No 3106/80 of 28 November 1980 amending Regulation (EEC) No 2882/80 introducing protective measures applicable to imports of preserved mushrooms from China documents referred to in Article 1 ( 1 ) of Council Regu ­ lation (EEC) No 1203/80 of 13 May 1980 , derogating from Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables (4) ; whereas, in these circum ­ stances, the Commission is to assess what action should be taken as from 1 January 1981 in respect of the said applications, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 2021 /80 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 2882/80 (3) suspended the issue of import licences for preserved mushrooms originating in the People 's Republic of China up to 30 November 1980, pending the results of a survey undertaken amongst the Member States to verify the exact volume of Chinese products in respect of which licences have been issued ; whereas that survey has shown that the quan ­ tity of products which the People's Republic of China undertook to export to the Community in 1980 has already been exceeded ; whereas the issue of import licences should remain suspended until 31 December 1980 in order to avoid any threat of serious disturb ­ ance of the Community market through further imports which would add to the quantities already exceeding the agreed level of imports ; Whereas, however, applications for import licences have subsequently been lodged under cover of export HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 2882/80 is hereby replaced by the following : ' 1 . The issue of import licences for preserved mushrooms falling within subheading 20.02 A of the Common Customs Tariff and originating in the People's Republic of China, shall be suspended for the period 7 November to 31 December 1980 .' Article 2 This Regulation shall enter into force on 1 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 198 , 31 . 7 . 1980, p. 1 . (3 ) OJ No L 298, 7 . 11 . 1980, p. 30 . (t ) OJ No L 122, 15 . 5 . 1980 , p. 3 .